Pee Cubiak.
All tbe exceptions to tbe referee’s report except one are to bis findings of fact. As sucb findings upon examination were approved and adopted by tbe judge of tbe Superior Court, and as there is some evidence to support tbem, tbe action of bis Honor will not be reviewed by tbis Court.
Tbe only exception to any conclusion of law wbicb we find in tbe record presents tbe question as to wbetber tbe plaintiff is chargeable with costs and áttorney’s fees as damages for tbe breach of warranty of title to land set up in bis counterclaim.
Tbis is expressly decided in Wiggins v. Pender, 132 N. C., 628; Jones v. Balsley, 154 N. C., 61.
Affirmed.